Citation Nr: 1827596	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  09-07 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an effective date prior to January 20, 2010 for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel





INTRODUCTION

The Veteran served in the U.S. Coast Guard from February 1972 to October 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision of the Seattle, Washington Regional Office.  This matter was last before the Board in November 2017, whereupon it was remanded to the RO for adjudication of intertwined issues prior to adjudication of the TDIU matter.  Following the issuance of a February 2018 supplemental statement of the case (SSOC) denying an earlier effective date for the grant of TDIU, the case was returned to the Board for its adjudication.  


FINDING OF FACT

Prior to January 20, 2010, the Veteran was not precluded due to the impact of his service-connected disabilities from securing and maintaining substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date prior to January 20, 2010 for entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Factual Background and Analysis

The issue of entitlement to an effective date prior to January 20, 2010 for the grant of TDIU was found to be before the Board pursuant to Rice v. Shinseki in the Board's prior November 2017 remand.  22 Vet. App. 447 (2009) (VA must address the issue of entitlement to TDIU in increased-rating claims when the issue of unemployability either is raised expressly or by the record.).  Specifically, the Veteran was already in receipt of TDIU from January 20, 2010 through to September 4, 2014, the date on which the Veteran was awarded a full combined 100 percent as due to his service-connected disabilities and TDIU became moot.  However, the Board found that under Rice, the issue of entitlement to TDIU was still on appeal for the period prior to January 20, 2010 as due to the Veteran's continued appeal of a greater evaluation for his left hip condition.  The Board notes now that as service connection for the left hip condition was initially claimed in January 16, 2007, the evaluation of TDIU extends only as far back as a year before the date of the left hip claim, so January 16, 2006.  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Disabilities of one or both upper extremities or lower extremities, including the bilateral factor, disabilities resulting from a common etiology or, single accident, disabilities affecting a single body system, multiple disabilities incurred in action, and multiple disabilities incurred as a prisoner of war (POW) will be considered as one collective disability for the purpose of determining whether these § 4.16(a) rating requirements are met.  38 C.F.R. § 4.16(a)(1)-(5).  The existence or degree of nonservice-connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16 (a).

It is also the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation Service for extraschedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).
The Veteran was granted TDIU in a November 2014 rating decision effective January 20, 2010, the effective date of the assignment of a 20 percent rating for degenerative joint disease of the lumbar spine as well as the assignment of a separate 20 percent rating for neurological impairment of the left lower extremity associated with the lumbar spine degenerative joint disease.  In addition, effective that date the Veteran was also assigned separate 10 percent ratings for right knee degenerative joint disease and right hip degenerative joint disease.  These four separate ratings increased the total combined rating of the Veteran's service-connected disabilities to 80 percent from January 20, 2010.  

Prior to January 20, 2010, the Veteran was in receipt of a 40 percent combined rating effective February 13, 1978, which encompassed a 30 percent rating for right foot metatarsal-tarsal fracture, a 10 percent rating for deflected nasal septum, and  noncompensable ratings for a stricture of the urethra, a fracture of the left six ribs and a scar on the left anterior chest due to a thoracotomy.  Thereafter, effective January 16, 2007, the rating for the Veteran's urethra stricture was increased to 10 percent, and in the recent February 2018 rating decision, the Veteran was also awarded a 10 percent rating for left hip strain as well as a noncompensable rating for left hip limitation of extension, both effective January 16, 2007; this increased the total combined rating from that date to 60 percent.  Effective September 23, 2009, the Veteran was awarded a 30 percent rating for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder, and this increased the total combined rating of all of the service-connected disabilities to 70 percent from that date.  

Prior to January 20, 2010, then, the Veteran did not meet the schedular criteria for a grant of TDIU, as he did not have one disability rated at least 40 percent at any time during the period of time.  38 C.F.R. § 4.16(a).  The Veteran may still be entitled to referral for consideration of an extraschedular grant of TDIU, however, if the evidence shows that he is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities.  38 C.F.R. § 4.16(b).  Here, the evidence of record plainly shows that the Veteran was not precluded from securing substantially gainful work by virtue of those disabilities that were service-connected prior to January 20, 2010.  
On the June 2013 VA Form 21-8940, Application for Increased Compensation Based on Unemployability, the Veteran reported that he was employed as an underground utility locator from April 1992 to April 2007, and that he stopped pursuing work because of his service-connected disabilities.  He indicated that his only specialized education or training was a course to learn how to locate underground utilities, which he completed in April 1992. 

In a May 2014 employment information report, a representative from his former employer indicated that the Veteran last worked with the company on September 30, 2007, although they confusedly also reported that the date of the Veteran's last payment was on May 18, 2007.  To further complicate matters, the representative also wrote that the Veteran ended his employment on October 3, 2013.   The representative did not specify any reason as to why the Veteran stopped working. 

Moving onto the relevant medical evidence of record, private medical records from Yakima Chiropractic dated in February 2007 show that the Veteran sought treatment for back pain and reported that he was experiencing pain in his bilateral shoulder, knees and foot as well.  February 2007 radiological examinations through Yakima Chiropractic as well as a Dr. S.V. confirmed that the Veteran had mild degenerative changes in his lumbar spine.  

During a May 2007 VA foot examination, the Veteran reported that he was unable to find shoes that fit properly and was unable to stand or walk for an extended period of time.  It was his belief that his right foot injury resulted in pain and weakness in his left hip, knee and foot due to overcompensation for the right foot.  Thereafter, during a June 2007 VA urethral stricture examination, the Veteran also underwent a neurological evaluation which revealed no motor dysfunction or other impairment from complications of his uncontrolled diabetes.  

In connection with his September 2008 notice of disagreement, the Veteran submitted a statement in which he detailed the impairment he experienced as due to the in-service fork lift injury that formed the basis of his service connection claims.  According to the Veteran, in April 2007 an MRI showed that he had a herniated disc that was causing pain in his back and left leg, and he had surgery on his back in May 30, 2007.  This was corroborated by a copy of the MRI report that was also submitted at this time.  

VA treatment records dating from the period prior to January 20, 2010 reflect that the Veteran was mainly receiving treatment for his PTSD through VA.  A November 2008 outpatient record does refer to his having been out of work for a year and half, but attributed this period of unemployment solely to a workplace back injury that occurred in April 2007.  At no point during the period prior to January 20, 2010 do any of the Veteran's VA treatment records recognize any connection between the Veteran's unemployment and his service-connected disabilities.  

The Board finds that the preponderance of the evidence is against referring the Veteran's TDIU claim for extraschedular consideration.  Although the Veteran attributed his inability to work to his lumbar back condition during this time, he was not service connected for his back condition until January 20, 2010.  There is no objective medical evidence in the record which suggests that he was precluded from securing substantially gainful employment by virtue of his service-connected disabilities during this period.  His employer at the time that he ceased working did not have any records to support that the Veteran had stopped working due to a disability, and he was not receiving any accommodations for any disabilities while he was working.  

The Board is aware of the Veteran's contentions as to the severity of his disorders during the period of time in question, but these contentions are not supported by competent opinions as to the severity from trained and credentialed medical professionals, or by other employment-related evidence indicating significant interference with employability due to service-connected disabilities.  The balance of evidence thus weighs against a finding that the Veteran's service-connected disabilities in effect prior to January 20, 2010 precluded him from securing or following a substantially gainful occupation at that time.  Accordingly, the Board finds that referral of the Veteran's TDIU claim for extraschedular consideration is not warranted, and the claim must be denied.   

ORDER

Entitlement to an effective date prior to January 20, 2010 for the grant of TDIU is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


